PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/142,788
Filing Date: 12/22/2021
Appellant(s): Meng et al.



__________________
Edward Ryan (Reg. No.: 64,912)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 22, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2021 and the Advisory Action dated October 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Withdrawn Rejections
The previously pending 35 USC 103 rejection is withdrawn based on Applicant’s arguments. Specifically how the clustering occurs before the template determination and then a sub-class of the tickets is determined based on the variable portion of the template, which is argued on pages 17-18 of the Appeal brief. 

(3) Response to Argument
35 USC 101 Response	
With regard to the limitations of claims 1-18 and 20-21, Applicant argues, pages 10-11, that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly point out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that clustering tickets based on an 
As a further example, the Examiner notes that an invariant portion of a ticket could be a cluster of tickets for apple being in cluster one and a cluster of tickets for Microsoft being in cluster two. The cluster of tickets for apple would have an invariant portion showing that the ticket belongs to apple. Then the variant portion of the tickets clustered as belonging to apple could be the ticket number.

Applicant further argues, pages 11-12 that the claims recite an improvement. The Examiner respectfully disagrees. The Applicant does not point out what limitations amount to the improvement. Paragraph 0003 of Applicant’s specification “generally unable to respond to new types of ticket that were encountered during training”, but the independent claims do not recite any sort of machine learning or training and when recited in claim 8 it merely recites “using a machine learning process based on the updated ticket taxonomy”, which merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). The Examiner also notes that independent claim 1 generically recites a computer implemented method, which merely adds the words apply it with the judicial exception (See MPEP 210.605). The Examiner further notes that “identifying a new ticket subclass, to update a ticket taxonomy to include the new subclass, to label tickets according to the updated ticket taxonomy, and respond to the labeled tickets” is directed towards the abstract idea of Organizing Human Activity for the reasons shown on the Final OA dated 7/28/2021. The Applicant has not properly identified additional elements or provided any reasoning as to how identifying a labeling tickets with ticket subclasses is an improvement. 
Applicant further argues, page 12 that the claims recite significantly more through an improvement. The Examiner respectfully disagrees. The Applicant does not point out what claim limitations amount to an improvement or provide any reasoning as to what the improvement is. The Applicant does not cite any portion of the specification to support this claim either.

The Applicant argues pages 13-14, that the claims 4 and 14 are eligible. The Examiner respectfully disagrees. The Examiner has clearly point out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that automatically responding to a ticket includes messaging/forwarding the ticket to a human user so a human user can perform an action on the ticket, where transmitting data to a human user merely adds insignificant extra solution activity (See MPEP 2106.05 and PEG 2019). The Examiner further points to Paragraph 0073 of Applicant’s specification which specifically recites “A response module 626 performs some appropriate response to labeled tickets. The response may include automatically addressing the ticket by, e.g., automatically acting to resolve the ticket, responding to a person issuing the ticket, forwarding the ticket to a human operator for resolution, or a combination of these, depending on the nature of the ticket.” These steps merely add 
The Applicant argues pages 14-15, that the claims 8 and 18 are eligible because they recite use of machine learning and are analogous to Example 39. The Examiner respectfully disagrees. The Examiner asserts that “using a machine learning process” does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because use of machine learning merely adds the words 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        /ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires